DETAILED ACTION
This is a Final Office Action in response to the amendment filed 08/02/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 6, 10-11, 15, 21-24 have been amended. Claims 2, 5, 12 and 18 have been canceled. 
Response to Amendment
The amendment filed 08/02/2021 has been entered.
Response to Arguments
Claim Rejections 35 U.S.C. 101:
	Applicant submits on page 13 of the remarks that the claims are not directed to an abstract idea (Step 2A). Further, Applicant submits on page 14 of the remarks that since the amended recitations of claim 1 cannot be performed by a human without the use of a computing device, the claim is not directed to an abstract idea. Examiner notes that according to the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG) and under step 2A of the analysis of claims per the Alice framework, if a claim limitation covers marketing or sales activities then it falls within the “mental process” grouping of abstract ideas. Accordingly, the present claims recite an abstract idea. The determination of whether or not a claim can be 
	Applicant submits on pages 14-15 of the remarks that the claim is eligible under Prong Two (of Step 2A) because it integrates the exception into a practical application and that the claim recites additional elements that go beyond any of the groupings of abstract ideas. Examiner respectfully disagrees and notes that the present claims do not integrate the judicial exception into a practical application in a matter that imposes meaningful limit to the judicial exception. The claims as presented are merely linking the use of the judicial exception to a computer system. The additional elements recited in the claims, including the use of a second user interface do not provide improvement to the computer technology and do not provide a meaningful link of the abstract idea to a practical application
	Applicant submits on pages 15-17 of the remarks that when viewed as a whole, the features of the claim integrate the abstract idea into a practical application by effecting an improvement to ticket pricing systems. Examiner notes that the improvement is not a technological improvement directed to a computer system but rather an improvement to the process of selling tickets 
Applicant submit that the use of new relationships and or modified relationships based on new data or new relationships improves how an interface element is utilized to display the level of interest in upcoming live events. Examiner notes that as explained, the improvement is not to a technology field but to the process of sending/receiving and displaying data. 
Applicant submits on page 18 of the remarks that the claims amount to significantly more than the alleged judicial exception (Step 2B). Examiner respectfully disagrees and notes 
Claim Rejections 35 U.S.C. 103:
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Regarding Applicant’s arguments that Keen does not teach or suggest the amended limitations recited in amended claims 1, 6 and 15. Examiner notes that the instant office action relies on a new ground of rejection that relies on Paleja for the teachings of these amended limitations. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim(s) 1, 3-4, 6-11, 13-17, and 19-24, is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
With respect to claims 1, 3-4, 6-11, 13-17, and 19-24, the independent claims (claims 1, 6 and 15) are directed, in part, to a system for receiving live event data and user data associated with a live event, and ticket data to determine user interest in the live event and ticket purchase/price information based on user interest data. Step 1 – First pursuant to step 1 in the January 2019 Guidance, claims 1-4, 15-17 and 19-23  are directed to a system which falls under the category of a machine, claims 6-11 and 13-14 are directed to a method, comprising a series of steps. However, these claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity, which includes commercial or legal interactions in the form of marketing or sales activities. 
As per Step 2A - Prong 1 of the subject matter eligibility analysis, the claims are directed, in part, to receive first live event data…indicating that a first venue and an act are associated with a live event; identify…based on the first live event data, a set of first users that obtained tickets to the live event; identify first user data…the first user data indicating first affinities and first demographic traits associated with the set of first users; receive ticket data that indicates ticket sales information associated with the live event; determine…a relationship between at least one affinity or demographic trait and an increased likelihood of purchasing a ticket to the live event; receive second live event data,…indicating that a second venue and the act are associated with an upcoming live event that has yet to occur; identify second user data…indicating second affinities and demographic traits associated with the set of second  ideas. Accordingly, the claim recites an abstract idea.
As per Step 2A - Prong 2 of the subject matter eligibility analysis, this judicial exception is not integrated into a practical application. In particular, the claim recites additional element – “one or more processors”, “a memory”, “a first interface element”, “a second interface element” to perform the claim steps. The “processor”, the “memory” and the “interface element” in both steps are recited at a high-level of generality (i.e., as a generic device performing a generic computer Examiner looks to Applicant’s specification in at least figures 1-2 and related text and [0055-0057] to understand that the invention may be implemented in a generic environment that “the computing architecture 200 is merely illustrative and is not intended to limit the scope of the present disclosure. In particular, the computing system and devices may include any combination of hardware or software that can perform the indicated functions, including computers, network devices, internet appliances, PDAs, wireless phones, pagers, etc. The computing architecture 200 may also be connected to other devices that are not illustrated, or instead may operate as a stand-alone system. In addition, the functionality provided by the illustrated components may in some implementations be combined in fewer components or distributed in additional components. Similarly, in some implementations, the functionality of some of the illustrated components may not be provided and/or other additional functionality may be available. The one or more processing unit(s) 202 and 2 l6 may be configured to execute instructions, applications, or programs stored in the memory 204 and 218. In some examples, the one or more processing unit(s) 202 and 216 may include hardware processors that include, without limitation, a hardware central processing unit (CPU), a graphics processing unit (GPU), and so on. While in many instances the techniques are described herein as being performed by the one or more processing units 202 and 216, in some instances the techniques may be implemented by one or more hardware logic components, such as a field programmable gate array (FPGA), a complex programmable logic device (CPLD), an application specific integrated circuit (ASIC), a system-on-chip (SoC), or a combination thereof. The memory 204 and 218 are Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
As per Step 2B of the subject matter eligibility analysis, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. When considered individually, these claim elements only contribute generic 
Dependent claims 4, 7-11, 13-14, 16-17, and 19-24 are not directed any additional abstract ideas and are also not directed to any additional non-abstract claim elements. Dependent claims 3-4, 10, 13-14, 17 and 22-24 (estimated interest of user); 7 (event data); 8, 11, 16 and 19-21 (ticket sales/price data) and 9 (event venue); do not provide a meaningful linking to the judicial exception. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-4, 6-11, 13-17, 19-20, 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2018/0189684 (hereinafter; Vasvani) in view of US Pub. No. 2015/0120767 (hereinafter; Skeen), further in view of US Pub. No. 2017/0185925 (hereinafter; Paleja).
Regarding claim 1, Vasvani discloses:
A system comprising: one or more processors; and memory coupled to the one or more processors, the memory storing instructions that, when executed by the one or more processors, cause the one or more processors to: receive first live event data, the first live event data indicating that a first venue and an act are associated with a live event; Vasvani discloses a ticket marketplace system for upcoming events, the tickets may be for an event at a venue or another venue in at least [0016], [0017], [0033].
identify, based on the first live event data, a set of first users that obtained tickets to the live event; Vasvani [0067] discloses tracking the interactions of a user with a user 
identify first user data associated with the set of first users, the first user data indicating first affinities Vasvani [0067] discloses tracking the interactions of a user with a user interface associated with an online ticket marketplace to determine the preferences. The user preferences may be stored in a user profile.
receive ticket data that indicates ticket sales information associated with the live event; Vasvani [0037] discloses a venue system that can track event information, including prices of tickets, and prices at which tickets were sold for previous events. [0039] discloses a transaction database accessible to the marketplace system and venue system that can maintain historical transaction information.
receive second live event data, the second live event data indicating that a second venue and the act are associated with an upcoming live event that has yet to occur; Vasvani discloses ticket transactions for an upcoming event in at least [0033], [0037]. [0073] discloses ticket transactions for events that span multiple venues (i.e. a second venue). For example, a package data object 210 may include ten data objects 220, seven of which have a common venue attribute and three of which have different venue attributes.
cause, via a first interface element of a user interface, output of an Lee &Hayes2 of 27AM2-2483US Serial No. 15/834,790identifier indicating a first level of interest corresponding to an estimated interest in purchasing first tickets among a plurality of tickets to the upcoming live event with which the act is associated, Vasvani [0015] discloses filtering criteria specified by a user such that the user may purchase tickets in a simplified manner.
the estimated interest determined based on the second live event data and the second user data, the estimated interest determined further based on the relationship; Vasvani [0024] discloses the marketplace system being configured to generate multiple multi-ticket packages consistent with filtering criteria selected by a user (i.e. second user data). For example, a user can select filter criteria for the next five home games (i.e. second live event data). The marketplace system will generate multi-ticket packages based on the relationship between the filtering criteria (i.e. interest determined).
Although Vasvani discloses a ticket marketplace system with event data, user data and a plurality of options, Vasvani does not specifically disclose users located within a certain distance of a venue or options associated with affinities and demographic traits and maximizing sales. However, Skeen discloses the following limitations:
and first demographic traits associated with the set of first users; Skeen discloses demographic traits associated with users in at least [0130], [0131], users from a specific demographic buying tickets for events.
determine, based on the first live event data, the first user data, and the ticket data, a relationship between at least one affinity or demographic trait and an increased likelihood of purchasing a ticket to the live event; Skeen discloses increasing likelihood of purchasing tickets based on affinity and demographics in at least [0130], [0131], users from a specific demographic may buy tickets based on a socially broadcast interest in 
identify a set of second users that are located within a threshold distance of a location of the second venue; Skeen [0164] discloses determining a geolocation of a first and second set of users and displaying to the users promotions about events happening around user’s geographic regions.
identify second user data associated with the set of second users, the second user data indicating second affinities and second demographic traits associated with the set of second users; Skeen discloses second affinities and demographic traits associated with the set of second users in at least [0130], [0131], users from a specific demographic buying tickets and a socially broadcast interest in attending a particular event that other users want to attend.
a second option to maximize ticket sales of the upcoming live event based on an estimated amount of time until the plurality of tickets have been purchased, and a third option to maximize merchandise sales of the upcoming live event based on an inventory of merchandise; Skeen [1103] discloses actionable analytics increase product sales and increase event ticket sales for venues/festivals. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the ticket marketplace system of Vasvani with the actionable analytics of Keen in order to target specific demographics and increase product and event ticket sales (Skeen [1103]) because the references are analogous since they both fall 
Although Vasvani discloses a ticket marketplace system with event data, user data and a plurality of options, Vasvani does not specifically disclose a second user interface with a plurality of selectable options or determining new characteristics of events and second estimated interest. However, Paleja discloses the following limitations:
cause, via a second interface element of the user interface, output of a plurality of options associated with the second affinities and the second demographic traits, individual options of the plurality of options being a selectable option, Paleja[0024]; [0063] disclose using demographic characteristics as part of the collaborative ticketing system; [0044-0046] disclose the user may wish to invite friends to a movie, but may also wish to provide multiple (e.g., two or more) options from which the user's friends can select;  The collaborative ticketing system can provide invitations to invited users; Each invited user may be associated with one or more user devices, such as mobile phones, laptop computers, and the like; Fig. 6 discloses multiple user devices (i.e. multiple user interfaces) being used as part of the collaborative ticketing system.
the plurality of options comprising a first option to maximize a profit of the upcoming live event based on estimated ticket prices for the upcoming live event, 
and cause, via the first interface element, output of the identifier indicating a second level of interest in purchasing second tickets among the plurality of tickets to the upcoming live event, the second level of interest being determined based on input received via the second interface element, the input selecting at least one option from among the plurality of options. Paleja [0044] discloses the user may wish to see a movie on a particular day or around a particular time, but may be flexible with respect to the particular movie. As another example, the user may wish to see a particular movie, and may be flexible with respect to date or time such that the user may attend the movie with friends at a time that is convenient for the most friends, or for certain friends. These and other examples may be handled through the use of a poll. The user may use user device 112a to select two or more offers, select friends to poll, and submit the poll. The ordering module 310 or some other appropriate component of the user device 112a can select or generate information defining the poll, such as information identifying the movie options, users invited to participate in the poll, the poll deadline, etc. The ordering module 310 can provide such information to the collaborative ticketing system 100 at (7). With reference to FIG. 6, the collaborative ticketing system 100 can process the order information received from user device 112a and generate invitations at (8). For example, process 1000 described below with respect to FIG. 10 is one example of a process that the collaborative ticketing system 100 may use to process orders received from user devices. See at least Fig. 6.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the ticket marketplace system of Vasvani with the 
Regarding claim 3, Vasvani discloses: 
The system as in claim 1, wherein determining the estimated interest in the upcoming live event comprises: determining a first estimated interest in a first type of ticket for the upcoming live event; Vasvani [0045] and [0052] discloses the marketplace system may generate evaluation criteria that includes quantitative metrics to rate a ticket with respect to one or more other tickets. (i.e. different type of value tickets)
and determining a second estimated interest in a second type of ticket for the upcoming live event. Vasvani [0052] discloses For example, a ticket that is listed at ten dollars below all other tickets for an event at the venue 118 may have a high current ticket value, as an interested user may pay less money to attend the event.
Regarding claim 4, Although Vasvani discloses a ticket marketplace system with event data, user data and a plurality of options, Vasvani does not specifically disclose determining new characteristics of events and second estimated interest. However, Paleja discloses the following limitations: 
The system as in claim 1, wherein the estimated interest is a first estimated interest and the instructions cause the one or more processors to: determine a new characteristic associated with the upcoming live event; Paleja [0081] discloses The offers may be location indicated by the location information. (In this case, the location is the new characteristic.)
and determine, based on the relationship, a second estimated interest in the upcoming live event having the new characteristic, Paleja [0081] discloses As another example, certain venues may be excluded even though they meet the distance/time criteria (e.g., because they are showing movies available at theaters closer to the current location, because the user has provided unfavorable feedback regarding the venue, etc.). Certain venues may be added even though they do not meet the distance/time criteria (e.g., because they are showing movies of interest to the user that are not showing at any closer theater, because they user has provided favorable feedback or marked them as a "favorite theaters," etc.). 
wherein the instructions cause the one or more processors to provide, based on the second estimated interest being greater than the first estimated interest, a recommendation that the upcoming live event have the new characteristic. Paleja [0073] discloses At block 908, the offer generation module 200 or some other module or component of the collaborative ticketing system 100 can project demand for tickets to the various events for which it is generating offers. The projected demand may be based on any number of factors, such as previous ticket purchases (e.g., for the same movie, for similar movies, etc.), information regarding the particular showings available (e.g., dates, times, locations, etc.), information regarding the interests of users of the system 100 (e.g., prior ticket purchases for similar movies, an expressed interest in the particular movie for 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the ticket marketplace system of Vasvani with the collaborative ticketing system  of Paleja in order to help users identify events to attend at specific venues and arrange group outings to selected events (Paleja abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.

A method comprising: receiving live event data that indicates one or more first characteristics associated with an upcoming live event that has yet to occur; Vasvani discloses a ticket marketplace system for upcoming events, the tickets may be for an event at a venue or another venue in at least [0016], [0017], and [0033].
identifying a set of users associated with the upcoming live event; Vasvani [0067] discloses tracking the interactions of a user with a user interface associated with an online ticket marketplace to determine the preferences. Such interactions may include user purchases.
identifying user data that indicates one or more second characteristics associated with the set of users; Vasvani [0067] discloses tracking the interactions of a user with a user interface associated with an online ticket marketplace to determine the preferences. The user preferences may be stored in a user profile.
identifying a relationship between (i) interest in the upcoming live event and (ii) a characteristic of at least one of the one or more first characteristics, the one or more second characteristics, or one or more third characteristics associated with an additional set of users that obtained tickets to one or more live events; Vasvani [0067-0068] disclose generating user preferences by tracking interactions of a user with a user interface associated with an online ticket marketplace to determine the preferences. Such interactions may include user purchases, tickets viewed by the user and those preferences may be stored in a user profile. Interactions for multiple users may be tracked to generate typical preferences for all users or a particular subset of users in a generic user profile. For example, there may be a set of preferences for users 
causing, via a first interface element of a user interface, output of an identifier indicating a level of interest responsive to an estimated interest of the set of users in purchasing tickets to the upcoming live event with which the one or more first characteristics are associated, Vasvani [0015] discloses filtering criteria specified by a user such that the user may purchase tickets in a simplified manner.
the estimated interest determined based at least in part on the relationship Serial No. 15/834,790 Vasvani [0024] discloses the marketplace system being configured to generate multiple multi-ticket packages consistent with filtering criteria selected by a user (i.e. second user data). For example, a user can select filter criteria for the next five home games (i.e. second live event data). The marketplace system will generate multi-ticket packages based on the relationship between the filtering criteria (i.e. interest determined).
and cause, via the first interface element, output of the level of interest to be updated based at least in part on input received via the second interface element of the user interface, the input selecting at least one of the first option, the second option, or the third option from among the plurality of options. Vasvani [0037] discloses marketplace information may be updated as tickets are sold.
Although Vasvani discloses a ticket marketplace system with event data, user data and a plurality of options, Vasvani does not specifically disclose a second user interface with a 
cause, via a second interface element of the user interface, output of a plurality of options associated with the one or more second characteristics, Paleja[0024]; [0063] disclose using demographic characteristics as part of the collaborative ticketing system; [0044-0046] disclose the user may wish to invite friends to a movie, but may also wish to provide multiple (e.g., two or more) options from which the user's friends can select;  The collaborative ticketing system can provide invitations to invited users; Each invited user may be associated with one or more user devices, such as mobile phones, laptop computers, and the like; Fig. 6 discloses multiple user devices (i.e. multiple user interfaces) being used as part of the collaborative ticketing system.
the plurality of options comprising a first option to maximize a profit of the upcoming live event based at least in part on estimated ticket prices for the upcoming live event, Paleja [0075] discloses offer parameters may be set to maximize an expected outcome with respect to the number of ticket sales, total revenue, and/or total profits for a particular showing, particular day, particular film, particular theater, etc.
a second option to maximize ticket sales of the upcoming live event based at least in part on an estimated amount of time until a plurality of tickets to the upcoming live event have been purchased, Paleja [0091] discloses The invitation generation module may reserve tickets for the invited friends for some predetermined or dynamically determined period of time, or until the occurrence of some event. For example, a user may set a period of time within which users should purchase tickets, and tickets for all 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the ticket marketplace system of Vasvani with the collaborative ticketing system  of Paleja in order to help users identify events to attend at specific venues and arrange group outings to selected events (Paleja abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Although Vasvani discloses a ticket marketplace system with event data, user data and a plurality of options, Vasvani does not specifically disclose users located within a certain distance of a venue or options associated with affinities and demographic traits and maximizing sales. However, Skeen discloses the following limitations:
and a third option to maximize merchandise sales of the upcoming live event based at least in part on an inventory of merchandise; Skeen [1103] discloses actionable analytics increase product sales and increase event ticket sales for venues/festivals.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the ticket marketplace system of Vasvani with the actionable analytics of Keen in order to target specific demographics and increase product and event ticket sales (Skeen [1103]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.

The method of claim 6, wherein the live event data is first live event data, the user data is first user data, and further comprising: receiving second live event data, the second live event data indicating the one or more third characteristics associated with identifying second user data that indicates the one or more third characteristics associated with the additional set of users; Paleja [0023] discloses As another example, geo-location information may be obtained by the collaborative ticketing system for a group of friends. The geo-location information may indicate that the individuals are currently near a movie theater. The collaborative ticketing system may determine that the theater has an upcoming showing of a movie in which some or all of the friends have shown an interest (e.g., via favorable feedback regarding a preview, interest in or previous attendance at similar movies, etc.). (In this case, the location is being considered as the third characteristic.)
receiving ticket data that indicates ticket sales information associated with the one or more live events; Paleja [0020] discloses In addition, users may be more likely to attend an event in general when the user actively invites friends to the event or is invited by friends attending the event. Thus, a collaborative ticketing system implementing offers tied to or otherwise based on the social connections of users and the conversion of those connections into ticket sales can increase overall ticketing sales and revenue in 
and determining, based at least in part on the second live event data, the second user data, and the ticket data, the relationship. Paleja [0041] discloses For example, the social connection module 208 may access various social network services with which a user is associated (e.g., has an account), and add the user's contacts from the individual social network services to a data store (e.g., the users data store 228). In this way, the mobile ticketing application 114 or collaborative ticketing system 100 can access an aggregated contact directory for the user to provide listings of available contacts for group outings, to recommend contacts for group outings, etc. The social network contacts identified by the social connection module 208 do not need to be friends of a user on a social network service (e.g., as managed by a social network server 110), but may include other people with whom the user attends movies, other users of the collaborative ticketing system 100, etc. For example, the social connection module 208 may analyze previous orders 226, usage history 230, and/or other information associated with the user and the user's friends and other social connections. The social connection module 208 can identify friends with whom the user typically attends movies generally, friends with whom the user typically attends movies having particular characteristics (e.g., genres, actors, etc.), friends with whom the user may not have attended a movie recently, friends showing interest in movies currently showing or movies with characteristics similar to those currently showing, etc. The social connection module 208 may use any or all of this and/or other information to determine friend recommendations for the user. Examiner notes 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the ticket marketplace system of Vasvani with the collaborative ticketing system  of Paleja in order to help users identify events to attend at specific venues and arrange group outings to selected events (Paleja abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned. 
Regarding claim 8, Although Vasvani discloses a ticket marketplace system with event data, user data and a plurality of options, Vasvani does not specifically disclose receiving new ticket data of events and second estimated interest. However, Paleja discloses the following limitations:
The method of claim 6, further comprising: receiving new ticket data that indicates new ticket sales information associated with the upcoming live event; Paleja [0023] discloses the collaborative ticketing system can generate an invitation to the users, including an offer to see the movie at a discount that increases with the total number of friends that purchase a ticket, the purchase of concessions, and/or other factors.
and determining, based at least in part on the new ticket data, a new relationship between (i) interest in the upcoming live event and (ii) the characteristic. Paleja [0023] discloses The collaborative ticketing system may also or alternatively generate   
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the ticket marketplace system of Vasvani with the collaborative ticketing system  of Paleja in order to help users identify events to attend at specific venues and arrange group outings to selected events (Paleja abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned. 
Regarding claim 9, Although Vasvani discloses a ticket marketplace system with event data, user data and a plurality of options, Vasvani does not specifically disclose receiving new ticket data of events and second estimated interest. However, Paleja discloses the following limitations:
The method of claim 6, further comprising: determining a first potential venue for the upcoming live event and a second potential venue for the upcoming live event, wherein determining the estimated interest in the upcoming live event comprises: determining a first estimated interest in the upcoming live event at the first potential venue; 
and determining a second estimated interest in the upcoming live event at the second potential venue. Paleja [0081] discloses As another example, certain venues may be excluded even though they meet the distance/time criteria (e.g., because they are showing movies available at theaters closer to the current location, because the user has provided unfavorable feedback regarding the venue, etc.). Certain venues may be added even though they do not meet the distance/time criteria (e.g., because they are showing movies of interest to the user that are not showing at any closer theater, because they user has provided favorable feedback or marked them as a "favorite theaters," etc.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the ticket marketplace system of Vasvani with the collaborative ticketing system of Paleja in order to help users identify events to attend at specific venues and arrange group outings to selected events (Paleja abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 10, Vasvani discloses:
The method of claim 6, further comprising: determining a second level of interest responsive to a second estimated interest in a second type of ticket for the upcoming live event; Vasvani [0045] and [0052] disclose the marketplace system may generate evaluation criteria that includes quantitative metrics to rate a ticket with respect to one or more other tickets. (i.e. different type of value tickets)

and causing, via the first interface element, output of the identifier to be updated to indicate the second level of interest, the second level of interest being indicated based at least in part on second input received via the second interface element, the second input selecting the first option and the third option utilized to identify the one or more second characteristics. Skeen Fig. 52 discloses several ticket reservation GUIs.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the ticket marketplace system of Vasvani with the actionable analytics of Keen in order to target specific demographics and increase product and event ticket sales (Skeen [1103]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 11, Vasvani discloses:
The method of claim 6, further comprising: receiving a request for a price of one or more tickets for the upcoming live event; Vasvani [0020] discloses filter criteria based on user input including price and price range.
determining, based at least in part on the estimated interest in the upcoming live event, the estimated ticket prices for the upcoming live event; Vasvani [0020] discloses price range for tickets; [0037] discloses prices of available tickets for upcoming events.
and periodically redetermining the estimated ticket prices for the upcoming live event. Vasvani [0037] discloses marketplace information may be updated as tickets are sold.
Regarding claim 13, Although Vasvani discloses a ticket marketplace system with event data, user data and a plurality of options, Vasvani does not specifically disclose estimating amount of tickets to be sold. However, Paleja discloses the following limitations:
The method of claim 6, further comprising determining an amount of tickets that are estimated be sold for the upcoming live event based at least in part on the estimated interest in the upcoming live event. Paleja [0073] discloses At block 908, the offer generation module 200 or some other module or component of the collaborative ticketing system 100 can project demand for tickets to the various events for which it is generating offers. The projected demand may be based on any number of factors, such as previous ticket purchases (e.g., for the same movie, for similar movies, etc.), information regarding the particular showings available (e.g., dates, times, locations, etc.), information regarding the interests of users of the system 100 (e.g., prior ticket purchases for similar movies, an expressed interest in the particular movie for which demand is being project or in similar movies, interest shown by users located in the same geographic region as the theaters, etc.), pricing objectives provided by the movie studios and/or theaters, price sensitivity of users who may be interested in the movie, and the like.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the ticket marketplace system of Vasvani with the collaborative ticketing system of Paleja in order to help users identify events to attend at 
Regarding claim 14, Vasvani discloses:
The method of claim 6, wherein determining the estimated interest in the upcoming live event comprises: determining a first potential price for tickets to the upcoming live event and a second potential price for the tickets to the upcoming live event; Vasvani [0020] discloses price range for tickets; [0037] discloses prices of available tickets for upcoming events.
determining a first estimated interest in the upcoming live event based at least in part on a first price for the tickets; Vasvani [0020] discloses filter criteria based on user input including price and price range.
and determining a second estimated interest in the upcoming live event based at least in part on a second price for the tickets. Vasvani [0015] discloses filter criteria that may identify preferences of a user that relate to price and quality such that the tickets may fall within a particular deal score range. One or more tickets may be discounted to fall within the filter criteria.
Regarding claim 15, Vasvani discloses:
A system comprising: one or more processors; and memory coupled to the one or more processors, the memory storing instructions that, when executed by the one or more processors, cause the one or more processors to: receive live event data that indicates one or more first characteristics associated with an upcoming live event; 
identify a set of users associated with the upcoming live event; Vasvani [0067] discloses tracking the interactions of a user with a user interface associated with an online ticket marketplace to determine the preferences. Such interactions may include user purchases.
identify user data that indicates one or more second characteristics associated with the set of users; Vasvani [0067] discloses tracking the interactions of a user with a user interface associated with an online ticket marketplace to determine the preferences. The user preferences may be stored in a user profile.
identify a relationship between (i) interest in the upcoming live event and (ii) a characteristic of at least one of the one or more first characteristics, the one or more second characteristics, or one or more third characteristics associated with an additional set of users that obtained tickets to one or more live events; Vasvani [0067-0068] disclose generating user preferences by tracking interactions of a user with a user interface associated with an online ticket marketplace to determine the preferences. Such interactions may include user purchases, tickets viewed by the user and those preferences may be stored in a user profile. Interactions for multiple users may be tracked to generate typical preferences for all users or a particular subset of users in a generic user profile. For example, there may be a set of preferences for users purchasing a multi-ticket package instead of a single ticket. As another example, there 
cause, via a first interface element of the user interface, output of an identifier indicating a level of interest responsive to an estimated interest of the set of users in purchasing tickets to the upcoming live event with which the one or Lee &Hayes7 of 27AM2-2483US Serial No. 15/834,790more first characteristics are associated, Vasvani [0015] discloses filtering criteria specified by a user such that the user may purchase tickets in a simplified manner.
the estimated interest determined based at least in part on the relationship Vasvani [0024] discloses the marketplace system being configured to generate multiple multi-ticket packages consistent with filtering criteria selected by a user (i.e. second user data). For example, a user can select filter criteria for the next five home games (i.e. second live event data). The marketplace system will generate multi-ticket packages based on the relationship between the filtering criteria (i.e. interest determined).
and cause, via the first interface element, output of the level of interest to be updated based at least in part on input received via the second interface element, the input selecting at least one option from among the first option, the second option, or the third option of the plurality of option. Vasvani [0037] discloses marketplace information may be updated as tickets are sold.
Although Vasvani discloses a ticket marketplace system with event data, user data and a plurality of options, Vasvani does not specifically disclose a second user interface with a plurality of selectable options or determining new characteristics of events and second estimated interest. However, Paleja discloses the following limitations:
cause, via a second interface element of the user interface, output of a plurality of options associated with the one or more second characteristics, individual ones of the plurality of options being a selectable option, Paleja[0024]; [0063] disclose using demographic characteristics as part of the collaborative ticketing system; [0044-0046] disclose the user may wish to invite friends to a movie, but may also wish to provide multiple (e.g., two or more) options from which the user's friends can select;  The collaborative ticketing system can provide invitations to invited users; Each invited user may be associated with one or more user devices, such as mobile phones, laptop computers, and the like; Fig. 6 discloses multiple user devices (i.e. multiple user interfaces) being used as part of the collaborative ticketing system.
the plurality of options comprising a first option to maximize a profit of the upcoming live event based at least in part on estimated ticket prices for the upcoming live event, Paleja [0075] discloses offer parameters may be set to maximize an expected outcome with respect to the number of ticket sales, total revenue, and/or total profits for a particular showing, particular day, particular film, particular theater, etc.
 a second option to maximize ticket sales of the upcoming live event based at least in part on an estimated amount of time until a plurality of tickets to the upcoming live event have been purchased, Paleja [0091] discloses The invitation generation module may reserve tickets for the invited friends for some predetermined or dynamically determined period of time, or until the occurrence of some event. For example, a user may set a period of time within which users should purchase tickets, and tickets for all 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the ticket marketplace system of Vasvani with the collaborative ticketing system  of Paleja in order to help users identify events to attend at specific venues and arrange group outings to selected events (Paleja abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Although Vasvani discloses a ticket marketplace system with event data, user data and a plurality of options, Vasvani does not specifically disclose users located within a certain distance of a venue or options associated with affinities and demographic traits and maximizing sales. However, Skeen discloses the following limitations:
and a third option to maximize merchandise sales of the upcoming live event based at least in part on an inventory of merchandise; Skeen [1103] discloses actionable analytics increase product sales and increase event ticket sales for venues/festivals.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the ticket marketplace system of Vasvani with the actionable analytics of Keen in order to target specific demographics and increase product and event ticket sales (Skeen [1103]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.

The system as in claim 15, wherein the live event data is first live event data, the user data is first user data, and the instructions cause the one or more processors to: receive second live event data, the second live event data indicating the one or more third characteristics associated with the one or more live events; Paleja [0023] discloses As another example, geo-location information may be obtained by the collaborative ticketing system for a group of friends. The geo-location information may indicate that the individuals are currently near a movie theater. The collaborative ticketing system may determine that the theater has an upcoming showing of a movie in which some or all of the friends have shown an interest (e.g., via favorable feedback regarding a preview, interest in or previous attendance at similar movies, etc.). (In this case, the location is being considered as the third characteristic).]
identify, based at least in part on the second live event data, the additional set of users associated with the one or more live events; Paleja [0023] discloses As another example, geo-location information may be obtained by the collaborative ticketing system for a group of friends. The geo-location information may indicate that the individuals are currently near a movie theater.
identify second user data that indicates the one or more third characteristics associated with the additional set of users; Paleja [0023] discloses As another example, geo-location 
receive ticket data that indicates ticket sales information associated with the one or more live events; Paleja [0020] discloses In addition, users may be more likely to attend an event in general when the user actively invites friends to the event or is invited by friends attending the event. Thus, a collaborative ticketing system implementing offers tied to or otherwise based on the social connections of users and the conversion of those connections into ticket sales can increase overall ticketing sales and revenue in comparison with a system that passively indicates which friends have purchased tickets to an event of interest.
and determine, based at least in part on the second live event data, the second user data, and the ticket data, the relationship. Paleja [0023] discloses The collaborative ticketing system may also or alternatively generate concessions offers, offers for combinations of concessions and tickets, etc. in response to determining that a user or group of users is within geographic proximity of a venue.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the ticket marketplace system of Vasvani with the collaborative ticketing system  of Paleja in order to help users identify events to attend at specific venues and arrange group outings to selected events (Paleja abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned. 

The system as in claim 15, wherein the estimated interest is a first estimated interest and the instructions cause the one or more processors to: determine a new characteristic associated with the upcoming live event; Paleja [0081] discloses The offers may be determined based on the location information, the profile of the user associated with the account information obtained above, and the events available near the location indicated by the location information. (In this case, the location is being interpreted to be the new characteristic.)
and determine, based at least in part on second live event data, second user data, and the relationship, a second estimated interest in the upcoming live event having the new characteristic Paleja [0081] discloses As another example, certain venues may be excluded even though they meet the distance/time criteria (e.g., because they are showing movies available at theaters closer to the current location, because the user has provided unfavorable feedback regarding the venue, etc.). Certain venues may be added even though they do not meet the distance/time criteria (e.g., because they are showing movies of interest to the user that are not showing at any closer theater, because they user has provided favorable feedback or marked them as a "favorite theaters," etc.).
wherein the instructions cause the one or more processors to provide, based at least in part on the second estimated interest being greater than the first estimated interest, a recommendation that the upcoming live event have the new characteristic. Paleja [0077] discloses At block 912, the offer generation module 200 or some other module or component of the collaborative ticketing system 100 can determine user-specific recommendations. In some embodiments, user-specific profile information, such as event interests, prior purchases, and the like may be used to select offers to recommend to the user or to groups of users. For example, users who may have expressed an interest in a particular movie but never went to see the movie (e.g., the users went to see other movies instead, or the users are price-sensitive and prior movie ticket offers were outside of their price range).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the ticket marketplace system of Vasvani with the collaborative ticketing system  of Paleja in order to help users identify events to attend at specific venues and arrange group outings to selected events (Paleja abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned. 
Regarding claim 19, Vasvani discloses:
The system as in claim 15, wherein the instructions cause the one or more processors to: receive a price for a ticket associated with the upcoming live event; Vasvani [0020]; [0037] disclose a ticket marketplace system that communicates information and data related to ticket listings and prices.]
and determine, based at least in part on the price and the estimated interest in the upcoming live event, a value of the price. Vasvani [0045] discloses evaluation criteria 
Regarding claim 20, Although Vasvani discloses a ticket marketplace system with event data, user data and a plurality of options, Vasvani does not specifically disclose determining a price based on the interest. However, Paleja discloses the following limitations:
The system as in claim 15, wherein the instructions cause the one or more processors to determine, based at least in part on the estimated interest, a price for a ticket associated with the upcoming live event. Paleja [0038] discloses The collaborative ticketing system 100 may also maintain information regarding user preferences, social connections, and the like (e.g., in the users data store 228). The offer generation module 200 or some other appropriate module or component of the collaborative ticketing system 100 may use any or all of this information to forecast demand and set prices for ticket offers.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the ticket marketplace system of Vasvani with the collaborative ticketing system  of Paleja in order to help users identify events to attend at specific venues and arrange group outings to selected events (Paleja abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.

The system as in claim 1, wherein the instructions cause the one or more processors to: cause, via the first interface element, display of the second venue along with the second level of interest; Paleja [0038] discloses The schedule data obtained from venue management servers 104 may include information regarding upcoming showings, ticket availability, concession availability, historical or desired pricing, etc. Such information may be stored in the events data store 200, the venues data store 222, or some other appropriate data store; [0081] discloses The offers may be determined based on the location information, the profile of the user associated with the account information obtained above, and the events available near the location indicated by the location information. Illustratively, venues (e.g., movie theaters) may be selected within a particular distance or travel time of the current location of the user device 112. For example, the x closest venues (where x is any non-negative integer) from a distance or travel time standpoint may be selected. As another example, certain venues may be excluded even though they meet the distance/time criteria (e.g., because they are showing movies available at theaters closer to the current location, because the user has provided unfavorable feedback regarding the venue, etc.). Certain venues may be added even though they do not meet the distance/time criteria (e.g., because they are showing 
update, based at least in part on the second venue, the estimated interest to be a second estimated interest in the upcoming live event, and replace the estimated interest with the second estimated interest; Paleja [0023] discloses The collaborative ticketing system may determine that the theater has an upcoming showing of a movie in which some or all of the friends have shown an interest (e.g., via favorable feedback regarding a preview, interest in or previous attendance at similar movies, etc.). Furthermore, the collaborative ticketing system may determine that there is adverse weather in the area (e.g., high heat, expected precipitation, etc.). Based on any or all of these factors, the collaborative ticketing system can generate an invitation to the users, including an offer to see the movie at a discount that increases with the total number of friends that purchase a ticket, the purchase of concessions, and/or other factors. The collaborative ticketing system may also or alternatively generate concessions offers, offers for combinations of concessions and tickets, etc. in response to determining that a user or group of users is within geographic proximity of a venue. Examiner notes that based on the example of adverse weather, the system can adjust or replace the level of interest.
and cause, via the first interface element, an update of the second level of interest based at least in part on the second estimated interest in the upcoming live event. Paleja [0095] discloses FIG. 11A illustrates a "navigation wheel" feature 1100 of the user interface. The navigation wheel 1100 is an interactive display element that the user can rotate via a drag or swipe gesture to explore movies showing in the vicinity of the user.]

Regarding claim 24, Although Vasvani discloses a ticket marketplace system with event data, user data and a plurality of options, Vasvani does not specifically disclose maximizing sales. However, Skeen discloses the following limitations:
The system as in claim 15, wherein the instructions cause the one or more processors to: receive optimization data indicating one or more fourth characteristics utilized to identify the one or more second characteristics, based at least in part on second input received via the second interface element, Skeen Fig. 52 discloses several ticket reservation GUIs the one or more fourth characteristics being associated with maximizing, the ticket sales, and the merchandise sales of the upcoming live event Skeen [1103] discloses actionable analytics increase product sales and increase event ticket sales for venues/festivals.
and cause, via the first interface element, output of the identifier to be updated to indicate a second level of interest responsive to a second estimated interest in a second type of ticket for the upcoming live event, based at least in part on the optimization data. Skeen Fig. 52 discloses several ticket reservation GUIs.
. 
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vasvani in view of Skeen, in view of Paleja, and further in view of US Pub. No. 2015/0100354 (hereinafter; Horowitz).
Regarding claim 21, Although Vasvani discloses a ticket marketplace system with event data, user data and a plurality of options, Vasvani does not specifically disclose determining new characteristics of events and new interest data. However, Paleja discloses the following limitations:
The system as in claim 1, wherein the instructions cause the one or more processors to: determine a new relationship between (i) a new affinity or demographic trait associated with the set of first users that obtained tickets to the live event and (ii) another increased likelihood of purchasing a ticket to the live event; 
update, based at least in part on the new relationship, the estimated interest to be a new estimated interest in the upcoming live event, and replace the estimated interest with the new estimated interest; Paleja [0023] discloses The collaborative ticketing system may determine that the theater has an upcoming showing of a movie in which some or all of the friends have shown an interest (e.g., via favorable feedback regarding a preview, interest in or previous attendance at similar movies, etc.). Furthermore, the collaborative ticketing system may determine that there is adverse weather in the area (e.g., high heat, expected precipitation, etc.). Based on any or all of these factors, the collaborative ticketing system can generate an invitation to the users, including an offer to see the movie at a discount that increases with the total number of friends that purchase a ticket, the purchase of concessions, and/or other factors. The collaborative ticketing system may also or alternatively generate concessions offers, offers for combinations of concessions and tickets, etc. in response to determining that a user or group of users is within geographic proximity of a venue. Examiner notes that based on the example of adverse weather, the system can adjust or replace the level of interest.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the ticket marketplace system of Vasvani with the collaborative ticketing system  of Paleja in order to help users identify events to attend at specific venues and arrange group outings to selected events (Paleja abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned. 

 and dynamically price the plurality of tickets to the upcoming live event in response to the new relationship and the new estimated interest, the plurality of tickets to the upcoming live event being dynamically priced based at least in part on the new affinity or demographic trait associated with the set of first users that obtained tickets to the live event. Horowitz [0030] discloses Further, the tools and methods may allow an inventory manager or event provider to dynamically change the grouping based on new data or sale performance. The number of sections or price levels may be dynamically adjusted during the onsale period for an event. Adjustments may be made to increase revenues, increase sales, meet a sellout date, and the like.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the ticket marketplace system of Vasvani with the different type of tickets of Horowitz and the dynamically adjusted pricing because computing a grouping metric for seats can help reflect a desirability of a ticket for a seat (Horowitz 0022) and because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vasvani in view of Skeen, in view of Paleja and further in view of US Pub. No. 2007/0055554 (hereinafter; Sussman).
Regarding claim 22, Although Vasvani discloses a ticket marketplace system with event data, Vasvani does not specifically disclose allowing a user to adjust pricing of tickets using a slider. However, Sussman discloses the following limitations:
The system as in claim 1, wherein, to cause output of the identifier, the instructions further cause the one or more processors to: cause via the first interface element, output of a slider that allows a user to adjust pricing of tickets for the upcoming live event in relation to base prices for the second venue; Sussman [0026] discloses a user interface containing a slider that can be used to shift capacity between price levels. See Fig. 26)
update, as the second level of interest, the first level of interest, based on second input received as a modification of the slider via the interface element; Sussman [0493] discloses Once the price levels are selected, the capacity fields or the slider can be used to shift capacity between the price levels.
and cause, via the first interface element, output of the identifier indicating the second level of interest. Sussman [0493] discloses Once the price levels are selected, the capacity fields or the slider can be used to shift capacity between the price levels. Price level fields can be used to select and display the price levels being used. Corresponding capacity fields are used to enter and/or display the current capacity assigned to each price level. A venue capacity field displays the venue capacity.
.
Conclusion
The following is prior art made of record but not relied upon:
US Pub. No. 2017/0109662 (Sunshine) discloses an event ticket pricing system.
US Pub. No. 2017/0132642 (Marecek et al.) discloses a system and methods for managing events that includes a demand model and analyzing consumer purchases. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS Z SANTIAGO-MERCED whose telephone number is (571)270-5562. The examiner can normally be reached M-F 7am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANCIS Z. SANTIAGO MERCED/Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683